Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed August 27, 2021. 
After Applicant’s amendment filed 08/27/2021, and after the Examiner’s amendment below, the status of the claims is the following:
Claims 2-7, 14, 17-69, 71-72 are cancelled.
Claims 1, 8-13, 15-16, 70, and 73-74 are allowed.


Examiner’s Amendment - Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Bonnie Kramer Carney at (914) 821-9071 on November 1, 2021.

Claim 1 has been re-written as follows:            Claim 1, A method of supplying a graft from a donor mammal of a first species for transplant in a recipient mammal of a second species, the method comprising the steps of:
	(A) providing a transgenic mammal of the first species, comprising an engineered genome having, from 5’ to 3’:
	(i) at least one conditional knockout allele of a target gene of the first species, wherein the conditional knockout allele comprises from 5’ to 3’:
	(a) a first recombinase recognition site;

	(c) a stop codon;
	(d) a second recombinase recognition site; and
	(ii) a transgene of the second species,
	(B) inducing knockout of at least one conditional knockout allele of the target gene in the donor mammal about 6 months to about 1 day prior to supplying the graft,
	wherein the target gene encodes a cytokine receptor or CD47 of the first species,
	(C) expressing the transgene of the second species upon knockout of the target gene,
	wherein the transgene:
	(i) is a homolog of the target gene;
	(ii) encodes a cytokine receptor or CD47 of the second species; and
	(iii) is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out; and
	(D) supplying the graft from the donor mammal for transplant, 
	wherein the donor mammal expresses the target gene before knockout of the target gene,
	wherein the first species is swine, and
	wherein the second species is human.

Claim 70 has been re-written as follows:
	Claim 70, The method of claim 1, wherein the target gene encodes CD47.

New claim 73 has been added as follows:
	Claim 73, The method of claim 1, wherein the target gene encodes the cytokine receptor.

New claim 74 has been added as follows:
	Claim 74, The method of claim 73, wherein the cytokine receptor is Interleukin-3 (IL-3) receptor.

	Claims 2-7, 14, 17-69, 71-72 are cancelled.

Reasons of Allowance
The following is an Examiner’s statement of reasons for allowance: 
	The prior art does not teach or fairly suggest a method of supplying a graft from a donor swine comprising the recited conditional knockout allele, comprising a step of inducing knockout of a conditional knockout allele of a target gene in the donor swine about 6 months to about 1 day prior to supplying the graft, wherein the donor swine expresses the target gene before knockout of the target gene. The relevant prior art is discussed in detail in the previous Office action mailed 04/27/2021. Briefly, Hasan et al. ["A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism", FASEB J. 2014 Jun; 28(6): 2441-2454, first published Feb 2014] discloses a step of inducing knockout of a conditional knockout allele of a target gene in a first species, wherein the knockout of the target gene results in expression of a transgene of a second species, the transgene being a homolog of the target gene of the first species, and wherein the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out (see Abstract; see Figure 1). Zou et al. ["Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies", Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103] similarly discloses Cre-loxP-mediated recombination for replacing a target gene of a first species with a homolog transgene of a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
This application is a National Stage of International Application No. PCT/US16/23763 filed March 23, 2016, claiming priority based on U.S. Provisional Application No. 62/137,544 filed March 24, 2015.

Conclusion
Claims 1, 8-13, 15-16, 70, and 73-74 are allowed. Claims 2-7, 14, 17-69, 71-72 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633